         Case 1:18-cv-01464-TNM Document 16 Filed 12/14/18 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
________________________________________
                                         )
NATIONAL STUDENT LEGAL DEFENSE           )
NETWWORK                                 )
                                         )
            Plaintiff,                   )   Civil Action No. 18-1464 (TNM)
                                         )
      v.                                 )
                                         )
U.S. DEPARTMENT OF EDUCATION,            )
                                         )
            Defendant.                   )
                                         )
________________________________________ )

           DEFENDANT’S MOTION TO CONTINUE DECEMBER 19, 2018 STATUS
                                              CONFERENCE

       Defendant moves, pursuant to Fed. R. Civ. P. 6(b), by and through undersigned counsel, to

continue the status hearing scheduled for December 19, 2018, as both Counsel and Agency

Counsel are not unavailable on that day. Defendant is requesting that the hearing be moved to

either January 11, 2019 or January 12, 2019.    Counsel for Defendant is currently involved in

substantial and extensive preparation for the following trials in January: Crowley v. Perdue, 16-

cv-00498-APM, beginning on January 14, 2019; and Buie v. Yang, 13-cv-01181-ABJ, beginning

on January 29, 2019.

       In a previous Joint Status Report, Defendant proposed the following production schedule

and advised the court:

       1. Defendant proposes a production rate of 400 pages per month. In light of the fact that

Defendant has been ordered to produce 300 pages per month in other FOIA litigation against this

same Defendant, see Order, Nat’l Student Legal Defense Network v. U.S. Dep’t of Education, No.
          Case 1:18-cv-01464-TNM Document 16 Filed 12/14/18 Page 2 of 3



18-CV-01606 (Sept. 29, 2018) (FOIA response comprising approximately 36,000 pages of

external records), this production rate is more than reasonable.

       2. Further, while Plaintiff accurately notes that it has not received records responsive to

the relevant FOIA requests filed in March, 2018, Plaintiff has itself contributed substantially to

this delay. At the time of filing, Plaintiff has filed 11 FOIA complaints against Defendant, and has

submitted over 50 FOIA requests to Defendant, since January 2017. The FOIA requests in

litigation alone have sought well over 110,000 pages of records, primarily from the same program

offices and subject matter experts. Defendant is already under production schedules obligating it

to produce 800 pages of records monthly to this specific Plaintiff, in addition to unique upcoming

productions of over 1000 pages in the next two months. This backlog, and is currently in the

process of upgrading its FOIA software. Nevertheless, Defendant’s FOIA resources are limited.

       3. Plaintiff’s proposed production schedule based on documents rather than pages results

in an unpredictable workload for the Defendant, since some documents may contain minimal pages

and others may be voluminous. Predictable workloads are of particular concern where, as here,

Defendant has significant other FOIA commitments, to this Plaintiff and other requesters.

       4. Due to technical difficulties with our processing software, which have been explained

in detail to Plaintiff, Defendant is unable at this time to ascertain the composition of the responsive

pages, and cannot determine if the page count is, as Plaintiff speculates, comprised mainly of

lengthy attachments. Further, although the FOIA requests seek external communications, the

search results must still be reviewed on a page-by-page basis to determine actual responsiveness

and ensure that any information exempt from disclosure under FOIA Exemptions 4 and 6 (5 U.S.C.

§§552 (b)(4), (6)) is properly redacted.




                                                  2
         Case 1:18-cv-01464-TNM Document 16 Filed 12/14/18 Page 3 of 3



       Because of this request for continuance, any production of approximately 400 pages of

records, with the Court’s permission could be scheduled after a new proposed Order.

       Plaintiff objects to this Motion to Continue the Status Hearing. Plaintiff, however, will

not be prejudiced by the Continuance. As the court is aware, the parties have engaged in

substantial and extensive discussions in this case. Indeed, several status reports have been filed.

Defendant believes that the delay will not hinder a further resolution of this case regarding

production schedules.


                                             Respectfully submitted,

                                             JESSIE K. LIU, D.C. Bar #472845
                                             United States Attorney
                                             for the District of Columbia

                                             DANIEL F. VAN HORN, D.C. Bar #924092
                                             Chief, Civil Division

                                      By:     /s/ Wyneva Johnson_____________
                                             WYNEVA JOHNSON, D.C. Bar #278515
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2518
                                             Wyneva.johnson@usdoj.gov




                                                3
